Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to incorporation by reference in each of the Registration Statements of Cellular Biomedicine Group, Inc. (formerly,EastBridge Investment Group Corporation) (the “Company”) on Form S-8 (No. 333-179974), of Form S-8 (No. 333-158583), on Form S-8 (No. 333-153129), on Form S-8 (No. 333-143878), of our report, dated March 29, 2013, relating to the consolidated financial statements of theCompany for the fiscal year ended December 31, 2012. Tarvaran Askelson & Company, LLP Laguna Niguel, California March 29, 2013
